Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention):
A pharmaceutical kit for treatment of a viral infection caused by at least one virus of the genus selected from influenzavirus, Coronavirus, Rhinovirus, Respiravirus, Pneumovirus and Metapneumeuvirus comprising a compound of formula (I) comprising:
    PNG
    media_image1.png
    137
    255
    media_image1.png
    Greyscale
  
Wherein:  X presents oxygen;

    PNG
    media_image2.png
    358
    642
    media_image2.png
    Greyscale
halogen.

    PNG
    media_image3.png
    94
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    535
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    175
    546
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    367
    645
    media_image6.png
    Greyscale

Scope of disclosure
Reduction to Practice
The compounds reduced to practice support the following:
The nicotinamide mononucleotide (NMN), 
    PNG
    media_image7.png
    293
    210
    media_image7.png
    Greyscale
 , which has been shown to have anti-influenza activity against H1N1 PR/8/34. Other compounds, the stereoisomers of  NMN listed in claim 10 are limited to the drawing of the structure. 
Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity.In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1-14; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 

Claims 1, 3-8, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the virus infections recited therein with nicotinamide riboside, or nicotinamide mononucleotide, does not reasonably provide enablement for treatment of the viral infection with other compounds encompassed by the general formula defined in claims 1 or 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention:
The claims 1 is drawn to a kit comprising the compounds as defined in claim 1 and 6 for use in the treatment of a variety of distinct families of viruses and various species of influenza viruses and coronaviruses and for prevention/treatment of respiratory diseases/disorders caused by viral infection. 
(2) The breadth of the claims:
The claims embrace and reads on treatment and prevention of all viral infections and associated diseases/disorders. Furthermore, as to the compounds employed, the general formula in claims 1 and 6, the application take a great liberty for expanding the scope based on nicotinamide riboside and nicotinamide mononucleotide by substituting/replacing the hydrogens, oxygen and carbons with other structurally distinct atoms, and/or organic or inorganic substituents. The general formula  encompasses millions of compounds.
(3) The state of the prior art:
The state of the art regarding effectively treating and/or preventing viral infections are of great challenge to skilled artisan. Treatment of specific viral infections, such as influenza, with particular compounds, such as Tamiflu, or Relenza, is of limited success. There is no established method for treating coronavirus infection, such as COVID-19. No small molecular therapeutic agent has been known for preventing the infection. See, particularly, paragraph [0006] to [0018] of the specification herein.
(4) The predictability or unpredictability of the art:
The predictability of treating and preventing each and all viral infections are highly unpredictable as evidenced by the fact that currently there is no effective therapeutic agents, particularly small molecule agents, for treatment of COVID-19 and there is no established method for preventing influenza or coronavirus infection with small molecular therapeutic agents. 
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the specification as to treating all forms of viral infection is completely lacking.  The specification discloses single example in that nicotinamide mononucleotide has been shown as effective against one particular influenza viral strain: H1N1 PR/8/34 in a mice model. See, particularly, pages 70 to 73 of the specification and the figures. The application provides no further guidance and/or direction as why and how het antiviral effect of the particular compound against a specific strain of influenza N1H1 virus would be extrapolated to the full scope as herein claimed. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  In instant case, there is no working example for preventing the viral infection, for treating other viral infection, for using other structurally distinct compound treating/preventing any of the virus.
(7) The quantity of experimentation necessary:
The instant claims read on treating and/or  preventing all the viral infections with various structurally distinct compounds.  As discussed above the specification fails to provide any support for treating/preventing all forms of viral infection with all the compounds encompassed herein.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.
Particularly,   the skilled practitioner would have to test a range of viruses and compounds.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each condition that falls under the umbrella term of treating/preventing viral infections in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable. In instant case, the skilled practitioner would have engage a trial and failure processes for testing the claimed invention, without the assurance of success. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites Ra, Ra’, R11, R13 and R14 , there is no definitions for these terms. The claims are indefinite as to the scopes of Ra, Ra’, R11, R13 and R14.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “acute respiratory disease”, and the claim also recites “including acute respiratory distress syndrome and acute respiratory failure” which is the narrower statement of the range/limitation. Claim 11 recite the broad recitation “a macrolide”, and claim also recite “preferably selected from the group consisting of …” which are the narrow statement, Claims 13 and 14 recite the broad recitation “an antiviral agent”, and the claims also recite “a neuraminidase inhibitor, a M2 proton channel blocker, …, an interferon, ….” which are the narrow statement, The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1, 6,  recite: 
    PNG
    media_image8.png
    63
    631
    media_image8.png
    Greyscale
It is not clear if it means R2, R3, R4, and R5 represent, independently, hydrogen or OH, or  R2, R3, R4, and R5 represent hydrogen (all the same) or OH (all the same)? 
Claim 10 recites the limitation 
    PNG
    media_image9.png
    77
    287
    media_image9.png
    Greyscale
 (Ia-A) in page 15. There is insufficient antecedent basis for this limitation in the claim. Note, claim 1 define general formula Ia, R’2, R’3,R’4, R’5, R’6, R’9, R’10, R’11 and R’12 each represent hydrogen, which do not support hydroxyl group recited (Ia-A).
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2015/0265642A1) in view of Stein et al. (US 2018/0221406 A1)
Sinclair et al. teach an anti-inflammatory pharmaceutical composition comprising agent(s) that increase the levels of nicotinamide adenine dinucleotide (NAD+), particularly, nicotinamide mononucleotide (NMN) or nicotinamide riboside (NR), and pharmaceutical acceptable carrier/excipients, and method of using the same for treating disorders associated with inflammation, particularly, pulmonary inflammation caused by infection from virus, such as SARS,  influenza virus, respiratory syncytia virus. See, particularly, paragraph [0125] to [0130], [0159], [0207] to [0208], [0217]. 
Sinclair et al. do not teach expressly a pharmaceutical kit comprising the nicotinamide mononucleotide and an antiviral agents, such as neuraminidase inhibitor.
However, Stein et al. teach a pharmaceutical composition for treating influenza infection comprising anti-influenza agent, such as zanamivir, oseltamivir, and an anti-inflammatory agents. See, particularly, the abstract, paragraphs [0004] to [0005], [0164] to [0165], [0179], [0274]  to [0276],
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further incorporate the known anti-influenza agents, such as oseltamivir, zanamivir, and/or other known antiviral agent into the nicotinamide mononucleotide pharmaceutical kit for treatment of patients of influenza who may have respiratory inflammation associated with the influenza infection or patient SARS caused by the coronavirus with acute respiratory stress . 
A person of ordinary skill in the art would have been motivated to further incorporate the known anti-influenza agents, such as oseltamivir, zanamivir, or other known antiviral agent into the nicotinamide mononucleotide pharmaceutical kit for treatment of patients of influenza who may have respiratory inflammation associated with the influenza infection or patient SARS caused by the coronavirus with acute respiratory stress because nicotinamide mononucleotide has been known to have anti-inflammatory effect and is particularly known for treating inflammation associated with influenza infection or coronavirus infection and it have been known in the art to use a combination of anti-viral agent and anti-inflammatory agent for treatment of influenza infection. As to the intended use of the composition, “for treatment of a viral infection”, such as influenza virus or coronavirus, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 13, 14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2015/0265642A1) in view of Stein et al. (US 2018/0221406 A1) for reasons dscussed above, and in further view of Cipolla et al. (US 20090269396 A1).
The teaching of Sinclair et al. and Stein et al. have been discussed above. Sinclair et al. and Stein et al. as a whole do not teach the further employment of other active agent, recited herein, such as macrolide, interferon, and/or additional antiviral agent.
However, Cipolla et al. teach that macrolide antibiotics, such as azithromycin, have been particularly known for reduce the number of respiratory exacerbation and the rate of the decline of lung function. See, particularly, paragraph [0004]. Cipolla et a particularly teach that the macrolide antibiotics are particularly useful in treatment of respiratory infection, such as severe acute respiratory syndrome (SARS), influenza, coronavirus comprising administering a composition comprising interferons and/or macrolide antibiotics, such as azithromycin, erythromycin. See, particularly, claims 12-22. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further incorporate the known anti-influenza agents, such as oseltamivir, zanamivir, and/or other known antiviral agent, and other active agents known to useful in treatment of respiratory infection, such as macrolide, interferon, into the nicotinamide mononucleotide pharmaceutical kit 
A person of ordinary skill in the art would have been motivated to further incorporate the known anti-influenza agents, such as oseltamivir, zanamivir, and/or other known antiviral agent, and other active agents known to useful in treatment of respiratory infection, such as macrolide, interferon, into the nicotinamide mononucleotide pharmaceutical kit, such as a pharmaceutical kit comprising: 
The first part: the nicotinamide mononucleotide (NMN) or nicotinamide riboside (NR);
The second part: A). the first active agent: antiviral agent oseltamivir;
		B)	the second active agent, antiviral agent zanamivir;
		C) the third active agent, macrolide, such as azithromycin;
 D) the four active agent, an interferon;
because each of the active agents are known for treatment of respiratory infections, particularly, those of SARS, or caused by influenza viruses, coronaviruses. it is prima facie obvious to combine two (or more) compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.

Response to the Arguments
Applicants’ amendments and remarks submitted April 20, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. The amendments are sufficient to overcome the rejections under 35 U.S.C. 101 and 102 (a)(1) as set forth in prior office action. 
As to the rejection under 35 U.S.C. 112 (a), the examiner notes the amendment, though substantially reduced the scope of the compounds encompassed by the general formulae, are not sufficient to overcome the rejections both for written description requirement and enablement. Particularly, pending claims general formula (Ia) still encompass a variety of structurally distinct compounds compared to disclosed single example. Particularly, X’1 and X’2 are defined to be O, CH2, or S. Such variation will render the compounds with distinct structural features. The application provide no written description for such variations. 
As to the rejection under 35 U.S.C. 103, applicants contend that data from Sinclair merely support for treating age-related inflammation, and would suggest that NMN would not be effective to treat inflammation associated with a virus infection. The arguments are not persuasive. Note, it has been well-settled that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Sinclair clearly teach the treatment of inflammations, without particularly limiting to aging related. To the contrary, Sinclair particularly teach the treatment of inflammation associated with influenza (influenza pneumonia) and coronavirus (SARS). See, paragraph [0217]. Thus, Sinclair et al. clearly teach the usefulness of the NMN in treatment of influenza or coronavirus associated inflammation in respiratory tract, particularly, SARS and pneumonia caused by influenza infection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627